Citation Nr: 1529028	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  15-09 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for an original grant of service connection for a right cheek scar, residual of a facial injury.

2.  Entitlement to a compensable initial evaluation for an original grant of service connection for bilateral hearing loss.

3.  Entitlement to service connection for leukemia.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (CPOD), also claimed as fibrosis and asbestosis.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1948 to January 1957 and in the United States Air Force from February 1957 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2014 rating decision by the Department of Veterans Affairs (VA) Regional
Office in Jackson, Mississippi (RO) which, inter alia, granted the Veteran service connection and a 10 percent evaluation for a right cheek scar (effective January 25, 2013) and service connection and a noncompensable evaluation for bilateral hearing loss (effective January 25, 2013).  The March 2014 rating decision also denied his claim of entitlement to service connection for leukemia and COPD (claimed as pulmonary fibrosis and asbestosis).  The Veteran filed a timely appeal of the initial evaluations assigned to his service-connected scar and hearing loss and the denials of VA compensation for leukemia and COPD.  


FINDING OF FACT

In mid-June 2015, the Veteran's widow notified VA that he died in late May 2015.  VA subsequently verified the Veteran's death via inquiry with the Social Security Administration (SSA) in late June 2015. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, as this appeal was pending before the Board, VA was notified by the Veteran's widow via telephone contact in mid-June 2015 that he had died in late May 2015.  VA subsequently verified the Veteran's death through an inquiry with the SSA in late June 2015.       

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


